Exhibit 10.3

 

MF GLOBAL LTD.

AMENDED AND RESTATED

2007 LONG TERM INCENTIVE PLAN

January 2009



--------------------------------------------------------------------------------

1. GENERAL PURPOSE

The name of this plan is the MF Global Ltd. Amended and Restated 2007 Long Term
Incentive Plan (as amended from time to time, the “Plan”). The purpose of the
Plan is to enable the Company to attract and retain highly qualified personnel
who will contribute to the Company’s success and to provide incentives to
Grantees (as defined below) that are linked directly to increases in shareholder
value and will therefore inure to the benefit of all shareholders of the
Company. To accomplish the foregoing, the Plan provides that the Company may
grant awards of Incentive Share Options, Non-Qualified Share Options, Share
Appreciation Rights, Restricted Shares, Restricted Share Units, Performance
Awards, Cash-Based Awards and Other Awards (each as defined below).

2. DEFINITIONS & INTERPRETATION

(a) For purposes of the Plan, the following terms have the meanings assigned
below:

“Affiliate” means any entity other than the Company and its Subsidiaries that is
designated by the Board as a participating employer under the Plan, provided,
however, that for purposes of determining eligibility for grants of
Non-Qualified Share Options and Share Appreciation Rights or whether a Grantee
has experienced a “separation from service” (as such term is defined and used in
Section 409A), an Affiliate means a “service recipient” (within the meaning of
Section 409A); provided that such definition of “service recipient” shall be
determined by (a) applying Section 1563(a)(1), (2) and (3) of the Code, for
purposes of determining a controlled group of corporations under Section 414(b)
of the Code, using the language “at least 50 percent” instead of “at least 80
percent” each place it appears in Section 1563(a)(1), (2) and (3) of the Code,
and by applying Treasury Regulations Section 1.414(c)-2, for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Section 414(c) of the Code, using the language
“at least 50 percent” instead of “at least 80 percent” each place it appears in
Treasury Regulations Section 1.414(c)-2, and (b) where the use of the following
modified definition is based upon legitimate business criteria, by applying
Section 1563(a)(1), (2) and (3) of the Code, for purposes of determining a
controlled group of corporations under Section 414(b) of the Code, using the
language “at least 20 percent” instead of “at least 80 percent” at each place it
appears in Section 1563(a)(1), (2) and (3) of the Code, and by applying Treasury
Regulations Section 1.414(c)-2, for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, using the language “at least 20 percent” instead of
“at least 80 percent” at each place it appears in Treasury Regulations
Section 1.414(c)-2.

“Award” means an award of Incentive Share Options, Non-Qualified Share Options,
Share Appreciation Rights, Restricted Shares, Restricted Share Units,
Performance Awards, Cash-Based Awards or Other Awards under the Plan, which
Awards may be issued in consideration of service rendered to the Company, its
Subsidiaries and or its Affiliates.



--------------------------------------------------------------------------------

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award, and which may, but need not be (as determined by
the Committee) executed or acknowledged by a Grantee as a condition to receiving
an Award or the benefits under an Award, and which sets forth the terms and
provisions applicable to Awards granted under the Plan to such Grantee.

“Beneficial Owner” (and all variations thereof) will have the meaning set forth
in Rule 13d-3 under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Cash-Based Awards” means an award granted pursuant to Section 12(a).

“Change in Control” means the occurrence of any one of the following events:

(i) The individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board. For this purpose, any person who becomes a director after the
Effective Date and whose appointment or election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) will be an additional Incumbent Director. However,
no such subsequently appointed, elected or nominated individual who is initially
appointed, elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board will be an Incumbent Director.

(ii) Any Person is or becomes a Beneficial Owner, directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”).

Provided, however, that the event described in this paragraph (ii) will not be
deemed to be a Change in Control if it is by virtue of any of the following
acquisitions: (A) by the Company or any Subsidiary, (B) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities, (D) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (iii)), (E) pursuant to any acquisition by a Grantee or any
group of persons including a Grantee (or any entity

 

-2-



--------------------------------------------------------------------------------

controlled by a Grantee or any group of persons including a Grantee); (F) a
transaction (other than one described in (iii) below) in which Company Voting
Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (F) does not constitute a Change in Control under this paragraph
(ii); or (G) by Man Group plc or any of its Affiliates until after the first
time the number of Shares owned by Man Group plc and its Affiliates has fallen
below 15% at any time after the Effective Date.

In addition, a Change in Control will not occur solely because any Person (the
“Subject Person”) became the Beneficial Owner of 30% or more of the outstanding
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company or any of its Subsidiaries which, by reducing the
number of Company Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided that, if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Company Voting Securities by the Company or its
Subsidiaries, and after such acquisition by the Company the Subject Person
becomes the Beneficial Owner of any additional Company Voting Securities which
increases the percentage of the then outstanding Company Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control will occur.

(iii) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s shareholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) at least 50% of the total voting power of (x) the corporation resulting from
such Business Combination (the “Surviving Corporation”) or (y) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of at least 80% of the voting securities eligible to elect directors
of the Surviving Corporation (the “Parent Corporation”) is represented by
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than Man Group plc or any of its Subsidiaries
until after first time the number of Shares owned by Man Group plc has fallen
below the 15% at any time after the Effective Date or any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or

 

-3-



--------------------------------------------------------------------------------

indirectly, of 30% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) and (C) at least half of
the members of the board of directors of the Parent Corporation (or, if there is
no Parent Corporation, the Surviving Corporation) following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above will be deemed to be a “Non-Qualifying
Transaction”).

(iv) The shareholders of the Company approve a plan of complete winding up,
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company’s assets.

“Code” means the U.S. Internal Revenue Code of 1986.

“Committee” means the Compensation Committee of the Board, as constituted at any
time, or any successor to such committee, or any other committee of the Board
appointed or designated by the Board, as described in Section 3 or as otherwise
provided in Section 3.

“Company” means MF Global Ltd., a Bermuda exempted company, and its successors.

“Effective Date” has the meaning assigned in Section 17.

“Eligible Recipient” means any full time or part time employee (including an
officer or director who is also an employee) of the Company or any Subsidiary or
Affiliate, any individual to whom an offer of employment has been extended, a
member of the Board or a member of the board of directors of a Subsidiary, or a
consultant or other individual providing services to the Company or any
Subsidiary or Affiliate as selected by the Committee. References to “employment”
and related terms in the Plan will include the provision of services in any
capacity.

“Exchange Act” means the U.S. Securities Exchange Act of 1934.

“Fair Market Value” means, as of any given date, the closing price of a Share on
the New York Stock Exchange (or such other principal national securities
exchange in the United States on which a Share is then traded) at the close of
normal trading hours for that day, or, if the New York Stock Exchange (or such
other principal national securities exchange in the United States on which a
Share is then traded) is closed on that day, the next day on which the New York
Stock Exchange (or such other principal national securities exchange in the
United States on which a Share is then traded) was open.

“Grantee” means a person who has been granted an Award under the Plan that
remains outstanding, even if such person is no longer an Eligible Recipient.

 

-4-



--------------------------------------------------------------------------------

“Immediate Family” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, and will include adoptive
relationships of the Grantee and family limited partnerships, trusts or similar
entities which are primarily for the benefit of the Grantee and his or her
Immediate Family.

“Incentive Share Option” means any Share Option that is intended to be
designated as an “incentive stock option” within the meaning of Sections 421 and
422 of the Code and that is designated as an “Incentive Share Option” in the
applicable Award Agreement. Unless a Share Option is specifically designated as
an Incentive Share Option, it will not be considered an Incentive Share Option.

“Initial Public Offering” means the initial underwritten public offering of the
Shares pursuant to an IPO Prospectus filed on Form F-1 with the United States
Securities and Exchange Commission.

“Non-Qualified Share Option” means any Share Option that is not an Incentive
Share Option, including any Share Option that provides (as of the time such
Share Option is granted) that it will not be treated as an Incentive Share
Option.

“Other Awards” means an award granted pursuant to Section 12(b).

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if each of the corporations in the chain
(other than the Company) owns shares possessing 50% or more of the combined
voting power of all classes of shares in one of the other corporations in the
chain.

“Performance Award” means an Award granted under Section 11.

“Performance Criteria” has the meaning assigned in Section 11.

“Plan” has the meaning assigned in Section 1.

“Qualified Change in Control” means a Change in Control that qualifies as a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, within the meaning of
Section 409A; provided that, a Qualified Change in Control shall not include a
Change in Control that occurs on account of any Person becoming a Beneficial
Owner, directly or indirectly, of securities of the Company representing 30% or
more of the Company Voting Securities as a result of the acquisition of such
securities from the Company (other than a Change in Control described in
paragraph (iii) of the definition of Change in Control).

 

-5-



--------------------------------------------------------------------------------

“Restricted Period” has the meaning assigned in Section 9.

“Restricted Shares” means Shares subject to restrictions granted pursuant to
Section 9.

“Restricted Share Units” means the right pursuant to an Award granted under
Section 10.

“Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that section, and any regulations and other
administrative guidance promulgated thereunder, in each case as they may be from
time to time amended or interpreted through further administrative guidance.

“Securities Act” means the U.S. Securities Act of 1933.

“Share” means a common share of the Company, par value US$1.00 per share.

“Share Appreciation Right” or “SAR” means the right pursuant to an Award granted
under Section 8.

“Share Option” means an option to purchase Shares granted pursuant to Section 7.

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company controls 50% or more of its outstanding voting securities or
other equity interests, either directly or indirectly, at the time an Award is
issued under the Plan.

“Treasury Regulations” means the regulations promulgated under the Code by the
United States Internal Revenue Service, as they may be from time to time
amended.

(b) References in this Plan (i) to Sections are to sections of this Plan unless
otherwise stated; (ii) to any contract (including any Award) are to the contract
as amended, modified, supplemented or replaced from time to time; (iii) to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section; and (iv) to any governmental authority include any successor to the
governmental authority. The various headings in this Plan are for convenience of
reference only and in no way define, limit or describe the scope or intent of
any provisions or Sections of this Plan. Unless the context requires otherwise,
words describing the singular number include the plural and vice versa, words
denoting any gender include all genders and the words “include”, “includes” and
“including” will be deemed to be followed by the words “without limitation.”

 

-6-



--------------------------------------------------------------------------------

3. ADMINISTRATION

(a) The Plan will be administered by the Committee, which will consist of at
least two members of the Board who will be appointed by, and will serve at the
pleasure of, the Board. Except as otherwise determined by the Board, the members
of the Committee will be “non-employee directors” to the extent required by Rule
16b-3 of the Exchange Act, and “outside directors” to the extent required by
Section 162(m) of the Code (however, the failure of the Committee to be so
comprised will not cause any Award to be invalid). The Committee may delegate
any of its powers under the Plan to a subcommittee of the Committee (which
hereinafter will also be referred to as the Committee). The Committee may also
delegate to any person who is not a member of the Committee or to any
administrative group within the Company, any of its powers, responsibilities or
duties. In delegating its authority, the Committee will consider the extent to
which any delegation may cause Awards to fail to be deductible under
Section 162(m) of the Code or to fail to meet the requirements of Rule
16(b)-3(d)(1) or Rule 16(b)-3(e) under the Exchange Act. Notwithstanding
anything to the contrary contained herein, the Board may, in its sole
discretion, at any time and from time to time, grant Awards (including grants to
directors) or administer the Plan, in which case the Board will have all of the
authority and responsibility granted to the Committee herein. If so determined
by the Committee, any Award made to any Grantee who is an “officer” within the
meaning of Rule 16a-1(f) under the Exchange Act or member of the Board will be
made by the full Board or a committee or subcommittee of the Board composed of
at least two “non-employee” directors within the meaning of Rule 16b-3 under the
Exchange Act.

(b) The Committee will have the power and authority to grant Awards under the
Plan to Eligible Recipients pursuant to the terms of the Plan and to exercise
all other powers granted to it under the Plan, subject to the terms of the Plan.
In particular, but without limitation, the Committee will have the authority:

(i) to select those Eligible Recipients who will be Grantees;

(ii) to determine whether, to what extent, and which Awards are to be granted to
Grantees under the Plan;

(iii) to determine the number of Shares to be covered by each Award granted
under the Plan;

(iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted under the Plan, including the waiver or
modification of any such terms or conditions, subject to Section 16(h);

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which will govern all written instruments evidencing Awards granted
under the Plan, including Award Agreements relating hereto, as well as the
waiver or modification of any such terms or conditions, subject to
Section 16(h);

(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it will from time to time deem advisable;

 

-7-



--------------------------------------------------------------------------------

(vii) to construe, interpret and implement the terms and provisions of the Plan
and any Award issued under the Plan (and any Award Agreements relating thereto)
and to otherwise supervise the administration of the Plan;

(viii) to determine the dates on which Awards may be exercised and on which the
risk of forfeiture or deferral period relating to Awards will lapse or
terminate, and the acceleration of any such dates, subject to Section 16(h);

(ix) to determine the expiration date of any Award;

(x) to determine, at any time, whether, to what extent, and under what
circumstances an Award may be settled, or the option or reference price of an
Award may be paid, in cash, Shares, other Awards, or other property or canceled,
forfeited or suspended and the method or methods by which an Award may be
settled, canceled, forfeited or suspended;

(xi) to determine whether a termination of employment has occurred with respect
to any Grantee for purposes of the Plan and any Awards;

(xii) to establish any “blackout” period that it deems necessary or advisable;

(xiii) to prescribe Award Agreements (such Award Agreements need not be
identical for each Grantee) and amendments thereto;

(xiv) correct any defect, supply any omission and reconcile any inconsistency in
the Plan; and

(xv) to make all other determinations necessary or advisable for administering
the Plan.

(c) Without limiting the foregoing, the Committee may, in its absolute
discretion, without amendment to the Plan, accelerate the date on which any
Award granted under the Plan becomes exercisable, accelerate the lapse of
restrictions, waive any condition imposed under the Plan, with respect to any
Award, and/or waive or amend the operation of Plan provisions respecting
exercise after termination of employment or otherwise adjust any of the terms of
any Award, subject to Section 16(h).

(d) All decisions made in good faith by the Committee pursuant to the provisions
of the Plan will be final, conclusive and binding on all persons, including the
Company and the Grantees.

(e) No member of the Board or the Committee or any employee of the Company or
any of its Affiliates (each such person a “Covered Person”) will have any
liability to any person (including, without limitation, any Grantee) for any
action taken or omitted to be taken or any determination made in good faith with

 

-8-



--------------------------------------------------------------------------------

respect to the Plan or any Award. Each Covered Person will be indemnified and
held harmless by the Company against and from any loss, cost, liability or
expense (including attorneys’ fees) that may be imposed upon or incurred by such
Covered Person in connection with or resulting from any action, suit or
proceeding to which such Covered Person may be a party or in which such Covered
Person may be involved by reason of any action taken or omitted to be taken
under the Plan and against and from any and all amounts paid by such Covered
Person, with the Company’s approval, in settlement thereof, or paid by such
Covered Person in satisfaction of any judgment in any such action, suit or
proceeding against such Covered Person; provided that, the Company will have the
right, at its own expense, to assume and defend any such action, suit or
proceeding and, once the Company gives notice of its intent to assume the
defense, the Company will have sole control over such defense with counsel of
the Company’s choice. To the extent any taxable expense reimbursement under this
paragraph is subject to Section 409A, (x) the amount thereof eligible in one
taxable year shall not affect the amount eligible in any other taxable year,
(y) in no event shall any expenses be reimbursed after the last day of the
taxable year following the taxable year in which the Covered Person incurred
such expenses, and (z) in no event shall any right to reimbursement be subject
to liquidation or exchange for another benefit. The foregoing right of
indemnification will not be available to a Covered Person to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case, not subject to further appeal, determines that the acts or
omissions of such Covered Person giving rise to the indemnification claim
resulted from such Covered Person’s bad faith, fraud or dishonesty or willful
criminal act or omission. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which Covered Persons may be
entitled under the Company’s Certificate of Incorporation, Memorandum of
Association (or other foundational document) or Bye-laws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.

4. SHARES AVAILABLE UNDER THE PLAN

(a) The Committee may make Awards under this Plan for up to a total of
24,000,000 Shares, which may be either treasury Shares, authorized but unissued
Shares or Shares purchased by the Company in the open market or otherwise.
Notwithstanding the foregoing, the total number of Shares subject to the Plan
will be increased on the first day of each fiscal year beginning in calendar
year 2009 by a number of Shares equal to the excess of (x) 20% of the aggregate
number of Shares outstanding on the last day of the immediately preceding fiscal
year over (y) the aggregate number of Shares covered by the Plan, unless the
Committee should decide to increase the number of Shares covered by the Plan by
a lesser amount on any such date. If Awards are granted in tandem, so that only
one of the Awards may actually be exercised, only one Award will result in a
reduction of the Shares so available, and the other Award will be disregarded.
Awards payable only in cash or property other than Shares will not reduce the
total remaining number of Shares available under the Plan, and Shares relating
to any other Awards that are settled in cash or property other than Shares, when
settled, will be added back to the number of Shares available with under the
Plan. To the extent that (i) an Award under this Plan will be paid, settled or
exchanged or will expire, lapse, terminate or be cancelled for any reason
without the issuance of Shares, (ii) any

 

-9-



--------------------------------------------------------------------------------

Shares under an Award under this Plan are not issued because of payment or
withholding obligations or (iii) Restricted Shares under this Plan will revert
back to the Company prior to the lapse of the applicable restrictions or be
applied by the Company for purposes of tax withholding obligations, then the
Committee may also grant Awards with respect to such Shares or Restricted
Shares. The maximum number of Shares that may be issued under the Plan will be
adjusted by the Committee as appropriate to account for the events provided for
in Section 5. Any Shares with respect to which the Company becomes obligated to
make Awards through the assumption of, or in substitution for, outstanding
awards previously granted by an acquired entity, will not count against the
Shares available to be delivered pursuant to Awards under this Plan.

(b) The total number of Shares as to which Awards of Share Options and Share
Appreciation Rights may be granted to any individual Grantee during any calendar
year may not, subject to adjustment as provided in Section 5, exceed 1,600,000.

(c) The total number of Shares that may be delivered pursuant to the exercise of
Incentive Share Options may not, subject to adjustment as provided in Section 5,
exceed 24,000,000.

5. EQUITABLE ADJUSTMENTS

In the event of any change in the number of issued Shares (or issuance of shares
other than Shares) by reason of any forward or reverse share split, subdivision
or consolidation, or share dividend or bonus issue, recapitalization,
reclassification, merger, amalgamation, consolidation, split-up, spin-off,
reorganization, combination, exchange of Shares, the issuance of warrants or
other rights to purchase Shares or other securities, or any other change in
corporate structure or in the event of any extraordinary distribution (whether
in the form of cash, Shares, other securities or other property) (each, an
“Adjustment Event”), then the Committee shall equitably adjust the number or
kind of Shares that may be issued under the Plan, and any or all of the terms of
an outstanding Award (including the number of Shares covered by such outstanding
Award, the type of property to which the Award is subject and the option or
reference price of such Award), and such adjustments will be final, conclusive
and binding for all purposes of the Plan. In determining adjustments to be made
under this Section 5, the Committee may take into account such factors as it
determines to be appropriate, including (i) the provisions of applicable law,
(ii) the potential tax or accounting consequences of an adjustment (including,
as applicable, under Section 162(m) of the Code and/or Section 409A) and
(iii) the preservation of the benefits or potential benefits intended to be made
pursuant to Awards and, in light of such factors or others, may make adjustments
that are not uniform or proportionate among outstanding Awards; provided,
however, that no such adjustment shall be made if or to the extent that the
Committee determines that such adjustment would cause any outstanding Award to
fail to comply with Section 409A (or an exemption therefrom) or otherwise would
subject a Grantee to an additional tax imposed under Section 409A in respect of
an Award. In connection with any adjustment pursuant to this Section 5, the
Committee may provide, in its sole discretion, for the cancellation of any
outstanding Awards in exchange for payment in cash or

 

-10-



--------------------------------------------------------------------------------

other property equal to the Fair Market Value of the Shares covered by such
Awards, reduced by the option or reference price, if any. After any adjustment
made pursuant to this Section 5, the number of shares subject to each
outstanding Award will be rounded down to the nearest whole number.

6. ELIGIBILITY

Eligible Recipients will be eligible to be granted any Award or any combination
of Awards under the Plan at the same or different times, except that Incentive
Share Options will only be granted to Eligible Recipients who are employees of
the Company or one of its Subsidiaries.

7. SHARE OPTIONS

Share Options may be granted alone or in addition to other Awards granted under
the Plan. Any Share Option granted under the Plan will be in such form as the
Committee may from time to time approve, and the provisions of Share Option
awards need not be the same with respect to each Grantee. If requested by the
Committee, Grantees who are granted Share Options will enter into an Award
Agreement with the Company, in such form as the Committee will determine. The
Share Options granted under the Plan may be of two types: (i) Incentive Share
Options and (ii) Non-Qualified Share Options. To the extent that any Share
Option does not qualify as an Incentive Share Option, it will constitute a
separate Non-Qualified Share Option. Share Options granted under the Plan will
be subject to the following terms and conditions and to the relevant Award
Agreement:

(a) Option Price. The option price per Share purchasable under a Share Option
will be determined by the Committee in its sole discretion at the time of grant
but, except as permitted in connection with the assumption or issuance of Share
Options in a transaction to which Section 424(a) of the Code applies, will not
be less than 100% of the Fair Market Value of a Share on such date (or in the
case of Incentive Share Options, 110% of the Fair Market Value per share on such
date if, on such date, the Eligible Recipient owns, or is deemed to own under
the Code, shares possessing more than ten percent of the total combined voting
power of all classes of Company Voting Securities (a “Ten Percent Owner”)).

(b) Option Term. The term of each Share Option will be fixed by the Committee,
but no Share Option will be exercisable more than ten years (or in the case of
Incentive Share Options granted to a Ten Percent Owner (as determined on the
date of grant), five years) after the date such Share Option is granted.

(c) Other Terms and Conditions. The form, terms and conditions of each Share
Option will be determined by the Committee and will be set forth in the Award
Agreement. Such additional terms and conditions may include provisions relating
to the vesting and exercisability of such Share Options as well as the
conditions or circumstances upon which such Share Options may be accelerated,
extended, forfeited or otherwise modified, subject to Section 16(h). The
Committee will specify in the applicable Award Agreement the circumstances in
which Share Options will vest, remain exercisable or be forfeited in the event
of a Grantee’s termination of employment; provided that with respect to
Incentive Share

 

-11-



--------------------------------------------------------------------------------

Options, a Grantee will not be deemed to have terminated employment if the
Grantee is on a bona fide leave of absence for not longer than three months or
has a right to re-employment that is guaranteed by statute or contract.

(d) Method of Exercise. Subject to any vesting conditions established under
Section 7(c), Share Options may be exercised in whole or in part at any time
during the option term, by giving written notice of exercise to the Company
specifying the number of Shares to be purchased, accompanied by payment in full
of the option price in cash (by certified check or as otherwise permitted by the
Committee). As determined by the Committee, in its sole discretion, payment in
whole or in part may also be made (i) in the form of unrestricted Shares already
owned by the Grantee that have a Fair Market Value on the date of tender equal
to the aggregate option price of the Shares as to which such Share Option will
be exercised (in the case of an Incentive Share Option, the right to make
payment in Shares must be authorized only at the time of grant); (ii) in the
case of the exercise of a Non-Qualified Share Option, in the form of Restricted
Shares subject to an award under the Plan (based, in each case, on the Fair
Market Value of the Shares on the date the Share Option is exercised); (iii) any
other form of consideration approved by the Committee and permitted by
applicable law; or (iv) any combination of the foregoing. If payment of the
option price of a Non-Qualified Share Option is made in whole or in part in the
form of Restricted Shares, the Shares received upon the exercise of such Share
Option will be restricted in accordance with the original terms of the
Restricted Share Award in question, except that the Committee may direct that
such restrictions will apply only to the number of Shares equal to the number of
Restricted Shares tendered.

(e) Annual Limit on Incentive Share Options. In addition to the limitation
applicable to Incentive Share Options in Section 4(c), to the extent that the
aggregate Fair Market Value (determined as of the date the Incentive Share
Option is granted) of Shares with respect to which Incentive Share Options
granted to a Grantee under this Plan and all other option plans of the Company
or of any Parent or Subsidiary become exercisable for the first time by the
Grantee during any calendar year exceeds $100,000 (or, if different, the maximum
limitation in effect at the time of grant under Section 422 of the Code, or any
successor provision), the portion of such Incentive Share Options in excess of
$100,000 will be treated as Non-Qualified Share Options.

(f) Settlement of an Option. When a Share Option is exercised pursuant to
paragraph (d), the Committee, in its sole discretion, may elect, in lieu of
issuing Shares pursuant to the terms of the Share Option, to settle the Share
Option by paying the Grantee an amount equal to the product obtained by
multiplying (i) the excess of the Fair Market Value of one Share on the date the
Share Option is exercised over the option price of the Share Option (the “Option
Spread”) by (ii) the number of Shares with respect to which the Share Option is
exercised. The amount payable to the Grantee in these circumstances will be paid
by the Company either in cash or in Shares having a Fair Market Value equal to
the Option Spread, or a combination thereof, as the Committee will determine at
the time the Share Option is exercised and/or at the time the Share Option is
granted.

 

-12-



--------------------------------------------------------------------------------

(g) No Repricing. Except as otherwise permitted by Section 5, reducing the
exercise price of Share Options issued and outstanding under the Plan, including
through amendment, cancellation and regrant, or repurchase of unexercisable
Share Options for cash or other consideration, will require the approval of the
Company’s shareholders.

8. SHARE APPRECIATION RIGHTS

Share Appreciation Rights may be granted alone or in addition to other Awards
granted under the Plan. Any SAR granted under the Plan will be in such form as
the Committee may from time to time approve, and the provisions of SAR Awards
need not be the same with respect to each Grantee. If requested by the
Committee, Grantees who are granted SARs will enter into an Award Agreement with
the Company, in such form as the Committee will determine. Share Appreciation
Rights granted under the Plan will be subject to the following terms and
conditions and to the relevant Award Agreement:

(a) Reference Price. The reference price per Share underlying each SAR will be
determined by the Committee in its sole discretion at the time of grant but,
except as permitted in connection with the assumption or issuance of SARs in a
transaction to which Section 424(a) of the Code applies, will not be less than
100% of the Fair Market Value of a Share on such date.

(b) SAR Term. The term of each SAR will be fixed by the Committee, but no SAR
will be exercisable more than ten years after the date such SAR is granted.

(c) Other Terms and Conditions. The form, terms and conditions of each SAR will
be determined by the Committee and will be set forth in an Award Agreement. Such
additional terms and conditions may include, without limitation, provisions
relating to the vesting and exercisability of such Share Appreciation Rights as
well as the conditions or circumstances upon which such Share Appreciation
Rights may be accelerated, extended, forfeited or otherwise modified, subject to
Section 16(h). Settlement of each Share Appreciation Right will be in cash,
Shares, other Awards or other property, or any combination of the foregoing, in
the sole discretion of the Committee. The Committee will specify in the
applicable Award Agreement the circumstances in which Share Appreciation Rights
will vest, remain exercisable or be forfeited in the event of a Grantee’s
termination of employment.

(d) Method of Exercise. Upon the exercise of a SAR, the Grantee will be entitled
to receive up to, but not more than, an amount in cash or that number of Shares
(or any combination of cash and Shares, as determined by the Committee) equal in
value to the excess of the Fair Market Value of one Share as of the date of
exercise over the reference price per Share specified in the SAR Award
Agreement, with the Committee having the right to determine the form of payment.

(e) No Repricing. Except as otherwise permitted by Section 5, reducing the
reference price of SARs issued and outstanding under the Plan, including through
amendment, cancellation and regrant, or repurchase of unexercisable SARs for
cash or other consideration, will require the approval of the Company’s
shareholders.

 

-13-



--------------------------------------------------------------------------------

9. RESTRICTED SHARES

Restricted Shares may be granted alone or in addition to other Awards granted
under the Plan. Any Award of Restricted Shares granted under the Plan will be in
such form as the Committee may from time to time approve, and the provisions of
Restricted Share Awards need not be the same with respect to each Grantee. If
requested by the Committee, Grantees who are granted Restricted Shares will
enter into an Award Agreement with the Company, in such form as the Committee
will determine. Restricted Shares granted under the Plan will be subject to the
following terms and conditions and to the relevant Award Agreement:

(a) Purchase Price. The price per share of Restricted Shares, if any, that a
Grantee must pay for Restricted Shares purchasable under an Award of Restricted
Shares will be determined by the Committee in its sole discretion at the time of
grant. Shares will not be issued for less than their par value.

(b) Other Terms and Conditions. The form, terms and conditions applicable to
each Restricted Share will be determined by the Committee and will be set forth
in an Award Agreement. Such terms and conditions may include the restrictions
upon such Restricted Shares, the dates as of which restrictions upon such
Restricted Shares will lapse (any period prior to such lapse with respect to a
Restricted Share, the “Restricted Period”), and the conditions or circumstances
upon which such Restricted Shares will be forfeited or the otherwise modified
with respect to the applicable terms. The Committee will specify in the
applicable Award Agreement the circumstances in which Restricted Shares will
vest or be forfeited in the event of a Grantee’s termination of employment.

(c) Awards and Certificates. In the event that a share certificate is issued in
respect of Restricted Shares, such certificate will be registered in the name of
the Grantee and will bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award; provided that, unless
the Committee will determine otherwise, the share certificates evidencing
Restricted Shares granted under the Plan will be held in the custody of the
Company until the restrictions thereon will have lapsed, and, as a condition of
any Restricted Share Award, the Grantee will be required to deliver a stock
power or share transfer form, endorsed in blank, relating to the Restricted
Shares covered by such Award.

(d) Forfeiture of Restricted Shares. If Restricted Shares are forfeited pursuant
to the terms of the Plan or an Award Agreement, such Restricted Shares will be
tendered back to the Company for repurchase for nominal consideration to be
determined by the Committee in its sole discretion. In the event that any
Restricted Shares should be forfeited by the Grantee, any share certificate or
certificates representing such Restricted Shares will be cancelled and the
Restricted Shares will either be cancelled or returned to the Company and belong
thereafter to the Company. Upon the reversion of such Restricted Shares to the
Company, the Company will repay to the employee or (in the case of death) to the
representative of the employee’s estate, the full cash amount paid, if any, to
the Company by the employee for such Restricted Shares pursuant to Section 9(a).

 

-14-



--------------------------------------------------------------------------------

(e) Right to Vote and Receive Dividends on Restricted Shares. Each Grantee will,
during the Restricted Period, be the beneficial and record owner of such
Restricted Shares and will have full voting rights with respect thereto. Unless
the Committee determines otherwise in an Award Agreement, during the Restricted
Period, all ordinary cash dividends (as determined by the Committee in its sole
discretion) paid upon any Restricted Share will be retained by the Company for
the account of the relevant Grantee. Such dividends will revert back to the
Company if for any reason the Restricted Share upon which such dividends were
paid reverts back to the Company. Upon the expiration of the Restricted Period,
all such dividends paid on such Restricted Share and retained by the Company
will be paid to the relevant Grantee. Unless the applicable Award Agreement
provides otherwise, additional Shares or other property distributed to the
Grantee in respect of Restricted Shares, as dividends or otherwise, will be
subject to the same restrictions applicable to such Restricted Shares.

10. RESTRICTED SHARE UNITS

Restricted Share Units may be granted alone or in addition to other Awards
granted under the Plan. Any Restricted Share Units granted under the Plan will
be in such form as the Committee may from time to time approve, and the
provisions of Restricted Share Unit Awards need not be the same with respect to
each Grantee. If requested by the Committee, Grantees who are granted Restricted
Share Units will enter into an Award Agreement with the Company, in such form as
the Committee will determine. Restricted Share Units granted under the Plan will
be subject to the following terms and conditions and to the relevant Award
Agreement:

(a) Terms and Conditions. The form, terms and conditions of each Restricted
Share Unit will be determined by the Committee and will be set forth in an Award
Agreement. Such terms and conditions may include, the conditions or
circumstances upon which such Restricted Share Unit will vest, be forfeited or
otherwise modified, and the date or dates upon which any Shares, cash or other
property will be delivered to the Grantee in respect of the Restricted Share
Units. The Committee will specify in the applicable Award Agreement the
circumstances in which Restricted Share Units will be paid or forfeited in the
event of a Grantee’s termination of employment.

(b) Settlement of Restricted Share Units. The Committee, in its sole discretion,
may instruct the Company to pay on the date when Shares would otherwise be
issued pursuant to a Restricted Share Unit, in lieu of such Shares, a cash
amount equal to the number of such Shares multiplied by the Fair Market Value of
a Share on the date when Shares would otherwise have been issued. If a Grantee
is entitled to receive other shares, securities or other property as a result of
an adjustment, pursuant to Section 5, the Committee, in its sole discretion, may
instruct the Company to pay, in lieu of such other shares, securities or other
property, cash equal to the fair market value thereof as determined in good
faith by the Committee. Until the delivery of such Shares, cash, securities or
other property, the rights of a Grantee with respect to a Restricted Share Unit
will be only those of a general unsecured creditor of the Company.

 

-15-



--------------------------------------------------------------------------------

(c) Right to Receive Dividends on Restricted Share Units. Unless the Committee
determines otherwise, during the period prior to payment of the Restricted Share
Unit, all ordinary cash dividends (as determined by the Committee in its sole
discretion) that would have been paid upon any Share underlying a Restricted
Share Unit had such Shares been issued will be paid only at the time and to the
extent such Restricted Share Unit is vested.

11. PERFORMANCE AWARDS

Performance Awards may be granted alone or in addition to other Awards granted
under the Plan. Any Performance Awards granted under the Plan will be in such
form as the Committee may from time to time approve, and the provisions of
Performance Awards need not be the same with respect to each Grantee. If
requested by the Committee, Grantees who are granted Performance Awards will
enter into an Award Agreement with the Company, in such form as the Committee
will determine. Performance Awards granted under the Plan will be subject to the
following terms and conditions and to the relevant Award Agreement:

(a) General. Performance Awards may be denominated as a cash amount, a number of
Restricted Shares, a number of Restricted Share Units, or a combination thereof
and are awards which may be earned upon achievement or satisfaction of
performance conditions specified by the Committee. In addition, the Committee
may specify that any other Award, including a Cash-Based Award, will constitute
a Performance Award by conditioning the right of a Grantee to exercise the Award
or have it settled, and the timing thereof, upon achievement or satisfaction of
such performance conditions as may be specified by the Committee. The Committee
may use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. In the event that a
share certificate is issued in respect of Performance Awards, such certificates
will be registered in the name of the Grantee but will be held by the Company
until the time such Performance Awards are earned. The performance conditions
and the performance period applicable to each Performance Award will be
determined by the Committee and set forth in an Award Agreement.

(b) Certain Performance Awards. To the extent a Performance Award is intended to
satisfy the requirements for deductability under Section 162(m) of the Code, the
Committee will, in accordance with the requirements of Section 162(m), establish
written performance criteria for the Company on a consolidated basis, and/or for
specified Subsidiaries or Affiliates or other business units of the Company,
which will be comprised of specified levels of one or more of the following
performance criteria as the Committee may deem appropriate: earnings per share,
net earnings, operating earnings, unit volume, net sales, market share, balance
sheet measurements, revenue, economic profit, cash flow, cash return on assets,
shareowner return, return on equity and return on capital (“Performance
Criteria”). Performance Awards may also be payable when Company performance, as
measured by one or more of the above Performance Criteria, as compared to peer
companies meets or exceeds an objective criterion established by

 

-16-



--------------------------------------------------------------------------------

the Committee. Performance Awards that are intended to satisfy the requirements
for deductability under Section 162(m) of the Code may not be adjusted upward.
The Committee has the discretion to adjust such Performance Awards downward,
either on a formula or discretionary basis or any combination, as the Committee
determines.

(c) Adjustment. The Committee may disregard or offset the effect of any special
charges or gains or cumulative effect of a change in accounting in determining
the attainment of Performance Criteria. In addition, the Committee is authorized
to make adjustments in the terms and conditions of Performance Awards, including
to any applicable Performance Criteria, in recognition of unusual or
nonrecurring events (including Adjustment Events, as well as acquisitions and
dispositions of businesses and assets) affecting the Company or any business
unit of the Company, or the financial statements of the Company or any business
unit, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Subsidiary
or Affiliate or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Grantee, and any
other circumstances deemed relevant; provided that the Committee will consider
the extent to which any such adjustment may cause Awards to fail to be
deductible under Section 162(m) of the Code.

(d) Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards will be in cash, Shares, other Awards or other property, or any
combination of the foregoing, in the sole discretion of the Committee. The
Committee will specify in the applicable Award Agreement the circumstances in
which Performance Awards will be paid or forfeited in the event of a Grantee’s
termination of employment. Any payment of a Performance Award intended to
satisfy the requirements for deductability under Section 162(m) of the Code will
be conditioned on the written certification of the Committee in each case that
the Performance Criteria and any other material conditions were satisfied.

12. CASH-BASED AWARDS AND OTHER AWARDS

(a) Cash-Based Awards. Subject to the terms and provisions of this Plan, the
Committee may grant cash-based awards to Grantees in such amounts and upon such
terms, including the achievement of specific performance goals, as the Committee
may determine. The terms and conditions applicable to Cash-Based Awards,
including the specified payment amount or payment range, will be as determined
by the Committee and set forth in an Award Agreement. The maximum aggregate
amount awarded or credited with respect to Cash-Based Awards to any individual
Grantee in any one calendar year may not exceed 25 million U.S. dollars.

(b) Other Awards. The Committee may grant other types of equity-based or
equity-related Awards (including unrestricted Shares) in such amounts and
subject to such terms and conditions as the Committee will determine. Such Other
Awards may entail the issue or transfer of actual Shares, or payment in cash or
otherwise of amounts based on the value of Shares. The terms and conditions
applicable to Other Awards will be as determined by the Committee and set forth
in an Award Agreement.

 

-17-



--------------------------------------------------------------------------------

13. CHANGE IN CONTROL

Except as otherwise provided in an applicable Award Agreement, in the event of a
Change in Control, unless otherwise specifically prohibited under law or by the
rules and regulations of a national security exchange:

(a) any and all Share Options and Share Appreciation Rights granted under the
Plan will become vested and immediately exercisable;

(b) any Restricted Period and other restrictions imposed on Restricted Shares or
Restricted Share Units will lapse, and Restricted Share Units will become vested
and immediately payable;

(c) the target payout opportunities attainable under all outstanding Performance
Awards (including Awards intended to be qualify for deductability under
Section 162(m) of the Code) will be deemed to have been fully earned based on
targeted performance being attained as of the effective date of the Change in
Control, such that: (i) the vesting of all Performance Awards denominated in
Shares will be accelerated as of the effective date of the Change in Control and
will be paid out to Grantees within 10 days following the effective date of the
Change in Control; and (ii) Performance Awards denominated in cash will be
accelerated as of the effective date of the Change in Control and will be paid
to Grantees in cash within 10 days following the effective date of the Change in
Control;

(d) unless otherwise specifically provided in an Award Agreement, the Committee
will immediately vest and pay out all Cash-Based Awards and Other Awards; and

(e) the Committee will have the ability to determine that all outstanding Awards
are cancelled upon a Change in Control, and the value of such Awards, as
determined by the Committee in accordance with the terms of the Plan and the
Award Agreement, be paid out in cash, Shares or other property within a
reasonable time subsequent to the Change in Control; provided, that (i) no such
payment will be made on account of an Incentive Share Option using a value
higher than the Fair Market Value of a Share on the date of settlement and
(ii) the Committee may cancel without any payment or other consideration any
Share Options and SARs having, as applicable, an option price or reference price
per Share at the time of the Change in Control that is less than the
consideration received by shareholders of the Company in respect of a Share in
connection with the Change in Control.

Notwithstanding the foregoing, if any Award is subject to Section 409A, this
Section 13 shall be applicable only to the extent specifically provided in the
Award Agreement and permitted pursuant to Section 16(h).

 

-18-



--------------------------------------------------------------------------------

14. AMENDMENT AND TERMINATION

The Committee or the Board may at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan in whole or in part; provided that,
except as provided at Section 5 hereof, no amendment by the Committee or the
Board will increase the total number of Shares which may be issued subject to
the Plan, or make any other change for which shareholder approval is required
under any applicable law, regulation or exchange requirement unless such change
is approved by the shareholders of the Company in accordance with applicable
law, regulation, or exchange requirement. Except as provided in Section 16(h),
no action taken pursuant to this Section 14 of the Plan will, without the
consent of the Grantee, be effective with respect to any Award which has been
previously granted to a Grantee if it materially impairs such Award, except that
the Committee and the Board have full discretion to amend the Plan to the extent
necessary to preserve equity accounting treatment with respect to any Award and
any outstanding Award Agreement will be deemed to be so amended without
obtaining the consent of any Grantee. For purposes of the Plan, any action of
the Board or the Committee that alters or affects the tax treatment of any Award
will not be considered to materially impair the rights of any Grantee.

15. UNFUNDED STATUS OF PLAN

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Grantee by the
Company, nothing contained herein will give any such Grantee any rights that are
greater than those of a general creditor of the Company.

16. GENERAL PROVISIONS

(a) Securities Laws Compliance. Subject to Section 16(h), Shares will not be
issued pursuant to the exercise or settlement of any Award granted under the
Plan unless the exercise or settlement of such Award and the issuance and
delivery of such Shares pursuant thereto will comply with all relevant
provisions of law, including, without limitation, Bermuda law, the Securities
Act, the Exchange Act and the requirements of any stock exchange upon which the
Shares may then be listed, and will be further subject to the approval of
counsel for the Company with respect to such compliance. The Committee may
require any Grantee to make such representations, furnish such information and
comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Shares or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations. Nothing herein will require the
Company to list, register or qualify the Shares on any securities exchange.

(b) Certificate Legends. The Committee may require each person acquiring Shares
under the Plan to represent to and agree with the Company in writing that such
person is acquiring the Shares without a view to distribution thereof, and this
requirement may be a condition to the issue of such Shares. The certificates for
such Shares may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer. All certificates for Shares issued or
delivered under the Plan will be subject to such share-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and

 

-19-



--------------------------------------------------------------------------------

other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Shares are then listed, and any applicable foreign, federal or
state securities law, and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.

(c) No Right to Employment. The adoption of the Plan will not confer upon any
Eligible Recipient any right to continued employment or service with the Company
or any Parent or Subsidiary, as the case may be, nor will it interfere in any
way with the right of the Company or any Parent or Subsidiary to terminate the
employment or service of any of its Eligible Recipients at any time.

(d) No Rights as a Shareholder. Except as otherwise provided in an Award
Agreement, no Grantee (or other person having rights pursuant to such Award)
will have any of the rights of a shareholder of the Company with respect to
Shares subject to such Award until such Shares are issued to such person, and,
if requested by the Company, until such person has given the representation
described in Section 16(a). Except as otherwise provided in an Award Agreement
or pursuant to Section 5, no adjustment will be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities or other property) for which the record date is prior to the
date such share certificate is issued.

(e) Non-Transferability. Except as otherwise provided by the Committee or in a
Grantee’s Award Agreement, Awards may not be sold, pledged, assigned,
encumbered, hypothecated, transferred, or disposed of in any manner other than
by will, by the laws of descent or distribution, and as applicable, may be
exercised, during the lifetime of the Grantee, only by the Grantee or the
Grantee’s legal representative. Any attempt to dispose of any Awards in
contravention of any such restrictions will be null and void and without effect.
Notwithstanding the foregoing, the Committee in its discretion may permit a
Grantee to transfer a Non-Qualified Share Option by instrument to an inter vivos
or testamentary trust in which the Share Options are to be passed to
beneficiaries upon the death of the Grantee, or by gift to Immediate Family.

(f) Payment of Taxes. Grantees shall be solely responsible for any applicable
taxes (including, without limitation, income and excise taxes) and penalties,
and any interest that accrues thereon, that they incur in connection with the
receipt, vesting or exercise of any Award. As a condition to the receipt of any
Shares pursuant to any Award or the lifting of restrictions on any Award, or in
connection with any other event that gives rise to a withholding obligation on
the part of the Company relating to an Award (including, without limitation, for
FICA taxes and any other federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such Award), the Company will
require that the Grantee remit to the Company, or make arrangements satisfactory
to the Committee regarding payment of, an amount sufficient in the opinion of
the Committee to satisfy such withholding obligation. If the event giving rise
to the withholding obligation involves the issue or transfer of Shares, then,
unless the applicable Award Agreement provides otherwise, the Committee may
permit the Grantee to satisfy the withholding obligation by electing to have the
Company withhold Shares or by tendering previously owned Shares, in each case
having a

 

-20-



--------------------------------------------------------------------------------

Fair Market Value equal to the amount of tax to be withheld (or by any other
mechanism as may be required or appropriate to conform with local tax and other
rules). For this purpose, Fair Market Value will be determined as of the date on
which the amount of tax to be withheld is determined (and the Company may cause
any fractional share amount to be settled in cash). The obligations of the
Company under the Plan will be conditional on the making of such payments or
arrangements, and the Company will, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Grantee.

(g) Tax Notifications. Each Grantee will promptly notify the Company of any
election the Grantee makes under Section 83(b) of the Code or any disposition of
Shares delivered pursuant to the exercise of an Incentive Share Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions).

(h) Section 409A.

(i) It is the intention of the Company that no Award shall be “nonqualified
deferred compensation” subject to Section 409A, unless and to the extent that
the Committee specifically determines otherwise as provided below, and the Plan
and the terms and conditions of all Awards shall be interpreted, construed and
administered consistent with this intent, so as to avoid the imposition of taxes
and penalties on Grantees pursuant to Section 409A. The Company shall have no
liability to any Grantee or otherwise if the Plan or any grant, vesting,
exercise or payment of any Award hereunder are subject to the additional tax and
penalties under Section 409A.

(ii) Notwithstanding any other provision of the Plan to the contrary, with
respect to any Award that is subject to Section 409A: (A) references to
termination of the Grantee’s employment will mean the Grantee’s “separation from
service” with the Company within the meaning of Section 409A; (B) if a Grantee
is deemed to be a “specified employee” (as such term is defined in Section 409A
and as determined by the Company) as of the Grantee’s termination of employment,
any payments (whether in cash, Shares or other property) to be made with respect
to the Award upon the Grantee’s termination of employment will be accumulated
and paid (without interest) on the earlier of (x) first business day of the
seventh month following the Grantee’s “separation from service” (as such term is
defined and used in Section 409A) or (y) the date of the Grantee’s death; and
(C) to the extent necessary to comply with Section 409A, any other securities,
other Awards or other property that the Company may deliver in lieu of Shares in
respect of an Award shall not have the effect of deferring delivery or payment,
U.S. income inclusion, or a substantial risk of forfeiture beyond the date on
which such delivery, payment or inclusion would occur or such risk of forfeiture
would lapse, with respect to the Shares that would otherwise have been
deliverable (unless the Committee elects a later date for this purpose in
accordance with the requirements of Section 409A).

 

-21-



--------------------------------------------------------------------------------

(iii) The terms and conditions governing any Award that the Committee determines
will be subject to Section 409A, including any rules for elective or mandatory
deferral of the delivery of cash or Shares pursuant thereto and any rules
regarding treatment of such Awards in the event of a Change in Control, shall be
set forth in writing, and shall comply in all respects with Section 409A.
Additionally, to the extent any Award is subject to Section 409A,
notwithstanding any provision of the Plan to the contrary, the Plan does not
permit the acceleration of the time or schedule of any distribution related to
such Award, except as permitted by Section 409A.

(iv) Notwithstanding any other provision of the Plan to the contrary, if a
Change in Control that is not a Qualified Change in Control occurs, and payment
or distribution of an Award that is “nonqualified deferred compensation” subject
to Section 409A would otherwise be made or commence on the date of such Change
in Control (pursuant to the Plan, the Award or otherwise), (A) the vesting of
such Award shall accelerate in accordance with the Plan and the Award, (B) such
payment or distribution shall not be made or commence prior to the earliest date
on which Section 409A permits such payment or distribution to be made or
commence without additional taxes or penalties under Section 409A, and (C) in
the event any such payment or distribution is deferred in accordance with the
immediately preceding clause (B), such payment or distribution that would have
been made prior to the deferred payment or commencement date, but for
Section 409A, shall be paid or distributed on such earliest payment or
commencement date, together, if determined by the Committee, with interest at
the rate established by the Committee.

(i) Forfeiture Conditions. Without limiting in any way the generality of the
Committee’s power to specify any terms and conditions of an Award consistent
with applicable law, the Committee may specify in an Award Agreement that the
Grantee’s rights, payments, and benefits with respect to an Award will be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, without
limitation, the Grantee’s failure to accept the terms of the Award Agreement,
termination of employment under certain or all circumstances, violation of
material Company policies, breach of noncompetition, confidentiality,
nonsolicitation, noninterference, corporate property protection, or any
supplementary policy or agreement that may apply to the Grantee, or other
conduct by the Grantee that is detrimental to the business or reputation of the
Company and its Affiliates.

(j) Deferral of Awards; Dividend Equivalent Rights. The Committee will be
authorized to establish procedures pursuant to which the payment of any Award
may be deferred, either automatically, or at the election of the Committee or a
Grantee, subject to Section 16(h). Subject to the provisions of the Plan
(including Section 16(h)) and any Award Agreement, the recipient of the Award
(including, without limitation, any deferred Award) may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, cash
dividends, or cash payments in amounts equivalent to other dividends or
distributions on Shares, with respect to the number of Shares covered by the

 

-22-



--------------------------------------------------------------------------------

Award, as determined by the Committee, in its sole discretion, and the Committee
may provide that such amounts (if any) will be deemed to have been reinvested in
additional Shares or otherwise reinvested. Unless the Committee otherwise
specifies in the Award Agreement, dividends shall be paid to the Grantee at
least annually, not later than the later of (i) the fifteenth day of the third
month following the end of the calendar year in which the dividends are credited
(or, if later, the fifteenth day of the third month following the end of the
calendar year in which the dividends are no longer subject to a “substantial
risk of forfeiture” within the meaning of Section 409A) or (ii) the fifteenth
day of the third month following the end of the Company’s fiscal year in which
the dividends are credited (or, if later, the fifteenth day of the third month
following the end of the Company’s fiscal year in which the dividends are no
longer subject to a “substantial risk of forfeiture” within the meaning of
Section 409A). Notwithstanding the foregoing, any dividends that are accumulated
and paid after the date specified in the preceding sentence may be treated
separately from the right to other amounts under the Award.

(k) Nature of Payments; Other Payments or Awards. Any and all grants of Awards
and issuances of Shares under the Plan will constitute a special incentive
payment to the Grantee and will not be taken into account in computing the
amount of salary or compensation of the Grantee for the purpose of determining
any benefits under any pension, retirement, profit-sharing, bonus, life
insurance or other benefit plan of the Company or under any Agreement with the
Grantee, unless such plan or Agreement specifically provides otherwise. Nothing
contained in the Plan will be deemed in any way to limit or restrict the Company
from making any Award or payment to any person under any other plan, arrangement
or understanding, whether now existing or hereafter in effect.

(l) Binding on Successors. The terms of this Plan will be binding upon and inure
to the benefit of the Company and its successors and assigns.

(m) Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among persons who receive, or
are eligible to receive, Awards (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee will
be entitled, among other things, to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Agreements, as to the persons to receive Awards under the Plan,
and the terms and provisions of Awards under the Plan.

(n) Severability. If any of the provisions of this Plan or any Award Agreement
is finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision will be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions will not be affected thereby; provided that, if any of such
provisions is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision will be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable under the Plan.

 

-23-



--------------------------------------------------------------------------------

17. EFFECTIVE DATE OF PLAN

The Plan was effective on July 23, 2007, the date of the commencement of the
Initial Public Offering (the “Effective Date”). The Plan was amended and
restated by the Board on December 11, 2008 and the amendments contained herein
shall become effective on January 1, 2009. The Plan was approved by the
Company’s shareholders prior to the Effective Date.

18. TERM OF PLAN

No Award will be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date or any earlier termination of the Plan as provided in
Section 14, but Awards granted before the earlier of such dates may extend
beyond that date.

19. GRANTEES BASED OUTSIDE OF THE U.S.

Without limiting the generality of the Committee’s powers and authority under
the Plan, in order to comply with the laws in other countries in which the
Company or any Subsidiary or Affiliate employs Eligible Recipients, the
Committee may, in its sole discretion (a) modify the terms and conditions of any
Award granted to Grantees outside the United States to comply with applicable
foreign laws; (b) establish sub-plans and modify exercise procedures and other
terms and procedures to the extent such actions may be necessary or advisable
(any such sub-plans and modifications to the Plan’s terms and procedures
pursuant to this Section 19 will be attached to this Plan document as
appendices) and (c) take any action, before or after an Award is granted, that
it deems advisable to obtain approval or comply with any necessary local
government regulatory exemptions or approvals; provided that the Committee may
not take any actions under this Section 19 and no Awards will be granted that
would violate the Exchange Act or any other applicable law, regulation or
exchange requirement.

20. GOVERNING LAW

The Plan and all determinations made and actions taken pursuant hereto will be
governed by and construed in accordance with the laws of the State of New York
(United States) without regard to principles of conflict of laws.

 

-24-



--------------------------------------------------------------------------------

APPENDIX A

SPECIAL PROVISIONS APPLICABLE TO AWARDS OUTSIDE OF THE UNITED STATES

In order to comply with applicable foreign legal or regulatory restrictions,
unless otherwise determined by the Committee, upon the advice of local counsel,
the following terms will apply:

 

A. Eligible Recipients of Awards outside of the United States

 

  1. Awards in France may not be made to employees who on the date of grant hold
shares representing 10% or more of the issued share capital of the Company.

 

B. Form and Manner of Delivery of Awards outside of the United States

 

  1. Deliveries in settlement of Restricted Share Units in Australia shall be
made only in the form of newly-issued Shares.

 

  2. Deliveries in settlement of Restricted Share Units in France shall be made
only in the form of newly-issued Shares or Shares that have been held by the
Company from the applicable vesting date.

 

  3. Exercises of Share Options granted in Australia shall be settled only in
the form of newly-issued Shares.

 

  4. Exercises of Share Options granted in France shall be settled only in the
form of newly-issued Shares or Shares that have been held by the Company from
the applicable vesting date.

 

  5. Deliveries in settlement of Restricted Shares in Australia shall be made
only in the form of newly-issued Shares.